                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                        *

        Plaintiff,                               *

   v.                                            *           Civil Action No. 8:17-cv-00444-PX

ROGER R. BLUNT,                                  *

        Defendant.                     *
                                      ***
                          MEMORANDUM OPINION AND ORDER

        Pending before the Court is a motion to withdraw as attorney by counsel for Defendant

Roger Blunt. ECF No. 54. Whether to allow withdrawal is committed to the discretion of the

Court. Abbott v. Gordon, No. DKC-09-0372, 2010 WL 4183334, at *1 (D. Md. Oct. 25, 2010).

The Court must consider the potential prejudice to the parties and the potential disruption to the

administration of justice. Al-Sabah v. Agbodjogbe, No. ELH-17-730, 2019 WL 1472585, at *3

(D. Md. Apr. 3, 2019). Where, as here, the Court must resolve a pending dispositive motion for

summary judgment about which current counsel is knowledgeable, withdrawal would be “quite

disruptive.” See Patterson v. Gemini Org., Ltd., 238 F.3d 414 (Table), 2000 WL 1718542, at *2

(4th Cir. 2000).

        Further, the Court recently held a recorded status conference with the parties concerning

discovery and scheduling. ECF No. 52. At that conference, the Court conveyed its expectation

that dispositive motions would be addressed in short order. Blunt’s counsel never raised the

possibility of withdrawal. Given that this case has been pending for over two years, delayed

considerably at Blunt’s request, the prejudice that would inure to the Government by withdrawal

at this late stage compels the Court to deny this motion.

        Accordingly, it is this 14th day of June 2019, by the United States District Court for the
District of Maryland, ORDERED that the Motion to Withdraw as Attorney (ECF No. 54) filed

by Defendant Roger Blunt BE, and the same hereby IS, DENIED without prejudice to refile after

resolution of the pending motion for summary judgment, if appropriate.



6/14/2019                                                        /S/
Date                                                      Paula Xinis
                                                          United States District Judge




                                               2
